IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31412
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICKEY JEROME ROGERS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 98-CR-99-ALL
                        --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Counsel appointed pursuant to the Criminal Justice Act to

represent Rickey Jerome Rogers has moved to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Rogers has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.